Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1. 	This application is a 371 of PCT/US18/38172 06/19/2018, which claims benefit of the provisional application 62/522,306 with a filing date 06/20/2017.
2.	Applicant’s remarks filed on 09/03/2021 is acknowledged.  Claims 1-16 are pending in the application. 
Responses to Election/Restriction
3.	Applicant’s election without arguments of election claims 1-16, in the reply filed on September 03, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and therefore is made FINAL.  

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

           Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph (pre-AIA ), because the specification does not reasonably provide enablement of 
ln In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining
whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first
paragraph, have been described. They are:
1. the nature of the invention,
2. the state of the prior art,
3. the predictability or Iack thereof in the art,
4. the amount of direction or guidance present,
5. the presence or absence of working examples,
6. the breadth of the claims,
7. the quantity of experimentation needed, and
8. the level of the skill in the art.

In the instant case:
The nature of the invention
The nature of the invention of claim 1 is drawn to methods of use using the compound SDC-TRP-0063 for treating “cancer ” without limitation (i.e., no named cancer).  
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is that the pharmacological art involves screening in
vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific diseases by what mechanism). There is no absolute predictability even in view of the seemingly high Ievel of skill in the art. The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face. Munson et al. US 7,799,782 disclose compounds for treating rheumatoid arthritis, see column 130. 
The instant claimed invention is highly unpredictable as discussed below:
It is noted that the pharmaceutical art is unpredictable, requiring each
embodiment to be individually assessed for physiological activity. In re Fisher, 427 F.2d 833,166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. 
Applicants are claiming intent methods of use using the instant compounds effective to “treat cancer” without limitation (i.e., no named cancer). As such, the specification fails to enable the skilled artisan to use the compounds of claims effective for treating “cancer” without limitation (i.e., no named cancer).  
  In addition, there is no established correlation between in vitro or in vivo activity and accomplishing for treating “cancer ” without limitation (i.e., no named cancer), and those skilled in the art would not accept allegations in the instant specification to be reliable predictors of success, and those skilled in the art would not be able to use the instant compounds since there is no description of an actual method wherein “cancer”  is treated without limitation (i.e., no named disease or disorder) in a host is treated.


The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is instant therapy efficacy for a number of cancer, see page 9 of the specification.   There are no in vitro or in vivo working examples present for the “treating cancer” without limitation (i.e., no named cancer) by the administration of the instant invention.  
The breadth of the claims
The breadth of the claims is methods of use of the instant compound effective to “treat cancer” without limitation (i.e., no named cancer).
The quantity of experimentation needed
The quantity of experimentation needed is undue experimentation. One of skill in 
the art would need to determine how “cancer” without limitation (i.e., no named cancer) would be benefited (i.e., treated) by the administration of the instant invention and would furthermore then have to determine which of the claimed methods of use would provide “treatment of cancer” without limitation (i.e., no named cancer), if any.
The Ievel of the skill in the art 
The Ievel of skill in the art is high. However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by successful conclusion'' and ''patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable''.
in vitro and in vivo screening to determine which methods of use exhibit the desired pharmacological activity and which would benefit from this activity. Thus, the specification fails to provide sufficient support of the broad use of the pharmaceutical composition of the instant claims for the various diseases. 
As a result necessitating one of skill to perform an exhaustive search for which metabolic-related disease s can be treated or prevented by what pharmaceutical compounds of the instant claims in order to practice the claimed invention. Thus, factors such as "sufficient working examples", "the level of skill in the art" and "predictability", etc. have been demonstrated to be sufficiently lacking in the instantly claimed methods. In view of the breadth of the claim, the chemical nature of the invention, and the lack of working examples regarding the activity of the claimed compounds in regards to the treatment or prevention of the many diseases, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate in scope with the claims.
Genentech lnc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “ a
patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion'' and ''patent protection is granted in return for an enabling 
	Therefore, in view of the Wands factors and ln re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation, with no assurance of success.  This rejection can be overcome by incorporation of named “cancer” supported by the specification (i.e., see claim 14) into claim 1 respectively would obviate the rejection. 
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

6. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).
			                       	 Claims 1-14 are rejected under 35 U.S.C. 103(a) as being obvious 
                      over Chimmanamada   et al. WO 2015/134464 and Cardnell et al.  CAS: 166: 429140, 
                      2016,  and Cheng et al. CAS: 159: 221452, 2013.
	 		Applicants claim a method of treating cancer comprising administering 
                      SDC- TRAP-0063 ((S)-4, 1 1-diethyl-4-hydroxy-3,14-dioxo-3,4,12,14-tetrahydro-
                      1H- pyrano[3',4':6,7 ]indolizino[1,2-b]quinolin-9-yl 4-(2-(5-(3-(2,4-dihydroxy-5-
                      isopropylphenyl)-5- hydroxy-4H-1,2,4-triazol-4-yl)-1H-indol-1-yl)ethyl)piperidine-1-
                      carboxylate), its tautomer, or its salt, and at least one poly ADP ribose polymerase 
                     (PARP) inhibitor to a patient, see claim 1.  Dependent claims 2-14 further limit the scope 
                   of methods, i.e.,  specific dose or administration strategy in claims 2-7, PARP inhibitor is 
                   talazoparib or olaparib in claims 8-13, and specific cancer is lung cancer or breast cancer 

Determination of the scope and content of the prior art (MPEP §2141.01)
	Chimmanamada   et al. ‘464 discloses a compound TRAP-0063 for treating 
cancer, see claims 126 and 127 on pages 349-350.  The dose range is from 20 to 150 
mg/kg. 
	Cardnell et al.  ‘140 discloses a PARP inhibitor talazoparib for treating lung cancer.
Cheng et al.  ‘452 discloses a PARP inhibitor olaparib for treating lung cancer.
Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Chimmanamada   et al. ‘464, Cardnell et al.  ‘140  and Cheng et al.  ‘452  is that the instant claims are silent on the scope of cancer.
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claims 1-14 prima facie obvious because one would be motivated to employ the methods of use of Chimmanamada   et al. ‘464, Cardnell et al.  ‘140  and Cheng et al.  ‘452 to obtain instant invention.  
It is prima facie obvious by the teachings taught by the prior art Chimmanamada   et al. ‘464, Cardnell et al.  ‘140  and Cheng et al.  ‘452 to be useful for the purpose, i.e., for treating cancer.. [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP 2144.06. Therefore 
The motivation to make the claimed methods of use derived from the known compounds and methods of use of Chimmanamada   et al. ‘464, Cardnell et al.  ‘140  and Cheng et al.  ‘452 would possess similar activity  to that which is claimed in the reference.  

7.	Claims 15-16 are objected to as being dependent on rejected claim 1.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

October 26, 2021